            Case 4:19-cv-00013-DN-PK Document 33 Filed 05/31/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
JARED C. BENNETT, Assistant United States Attorney (#9097)
MELINA SHIRALDI, Assistant United States Attorney (#13110)
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: jared.bennett@usdoj.gov, melina.shiraldi@usdoj.gov
Attorneys for the United States of America


                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    FRIENDS OF CEDAR MESA,                            UNITED STATES’ MOTION TO
                                                      HAVE COUNSEL LISTEN
            Plaintiff,                                TELEPHONICALLY AT THE CASE
                                                      MANAGEMENT CONFERENCE
    v.

    U.S. DEPT. OF THE INTERIOR et al.,                Case No. 4:19-cv-00013-DN-PK
                                                      Case No. 2:19-cv-00266-DN
            Defendants.
                                                      District Judge David Nuffer
    SOUTHERN UTAH WILDERNESS                          Magistrate Judge Paul Kohler
    ALLIANCE,

            Plaintiff,

    v.

    DAVID BERNHARDT et al.,

            Defendants.


           A Case Management Conference is scheduled for June 6, 2019, in St. George Utah.1 The

United States respectfully requests Elizabeth Schulte, counsel from the Office of the Regional

Solicitor, be allowed to listen to the Case Management Conference telephonically.


1
    Docket No. 23, filed April 25, 2019.
        Case 4:19-cv-00013-DN-PK Document 33 Filed 05/31/19 Page 2 of 2




       Assistant United States Attorney Shiraldi will be attending the conference in person, but

due to financial burdens Ms. Schulte will not be attending.

       Friends of Cedar Mesa and SUWA have been contacted and do not oppose this Motion.

       DATED this 31st day of May, 2019.

                                                    JOHN W. HUBER
                                                    United States Attorney

                                                    /s/ Melina Shiraldi
                                                    MELINA SHIRALDI
                                                    Assistant United States Attorney

OF COUNSEL:

ELIZABETH SCHULTE
Office of the Regional Solicitor
Bennett Federal Building
125 South State Street
Salt Lake City, UT 84138
elizabeth.schulte@sol.doi.gov




                                                                                                   2
